Citation Nr: 0826290	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from September 1978 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision in which the RO denied claims 
for increased ratings for service-connected low back 
disability and bronchial asthma, rated as 20 and 10 percent 
disabling, respectively.  The RO also denied an initial 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD).  The veteran filed a notice of disagreement 
(NOD) in June 2002, and the RO issued a statement of the case 
(SOC) in October 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2002.

In his substantive appeal, the veteran requested a hearing 
before a decision review officer (DRO) at the RO.  In 
February 2003, the veteran requested that this hearing be 
cancelled.

In October 2003, the veteran testified during a Board hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; a 
transcript of that hearing is of record.  

In May 2004, the Board granted a 100 percent rating for PTSD 
(satisfying the appeal as to the claim for a higher rating 
for PTSD), and remanded the remaining claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After accomplishing further action, 
the AMC continued the denial of the each increased rating 
claim (as reflected in an August 2007 SSOC), and returned 
these matters to the Board for further appellate 
consideration.

In April 2008, the Board notified the veteran that the VLJ 
who presided during his October 2003 Board hearing had left 
the Board.  The veteran was advised that he had the right to 
another hearing by another VLJ, but that if he did not 
respond to the letter within thirty days, the Board would 
assume that he did not want another hearing and proceed with 
review of his appeal.  See 38 U.S.C.A. § 7102 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.707 (2007).  The veteran did not 
respond within thirty days.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 26, 2003, there was pain on motion and 
muscle spasm on palpation, but no signs of severe lumbosacral 
strain, to include listing of the whole spine, positive 
Goldthwaite's sign, limitation of forward bending or lateral 
motion, or joint space narrowing or irregularity; range of 
motion figures indicated at most moderate, and not severe, 
limitation of motion. 

3.  Since September 26, 2003, the evidence does not indicate 
that there has been significant limitation of flexion or 
ankylosis of the thoracolumbar spine, and low back pain has 
been well-controlled with Tylenol.

4.  The veteran's bronchial asthma is characterized as 
asymptomatic and well-controlled with medication, pulmonary 
testing has been normal, and there has been intermittent 
inhalational bronchodilator therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.49, 4.71, 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003); General Rating Formula for renumbered 
Diagnostic Codes 5237-5243 (as in effect since September 26, 
2003).

2.  The criteria for a rating in excess of 10 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 
6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court), held that at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating January 2005 letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate each claim for increase, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to each claim.  
The January 2005 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

The October 2002 SOC set forth the former criteria for higher 
ratings for low back disability (which suffices  for 
Dingess/Hartman).  The August 2007 SSOC did not include the 
revised criteria, because, as discussed below, the veteran 
did not appear for the VA examination scheduled to obtain 
information as to the severity of his low back disability in 
light of revised criteria.  Regarding the Dingess/Hartman 
notice requirements, the RO has not provided the veteran 
information as to the assignment of disability ratings or 
effective dates; however, as the decision herein denies each 
of the claims for increase, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.  In addition, although the 
January 2005 letter did not comply with the requirements of 
Vazquez-Flores, the Board notes that written statements of 
the veteran, to include the NOD, demonstrated an awareness of 
what was necessary to substantiate each increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007). 

After issuance of the above-described notice, and opportunity 
for the veteran to respond, the August 2007 SSOC reflects 
readjudication of each claim.  Hence, the veteran is not 
shown to be prejudiced by the timing of the later notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing, as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A.  Low Back

Historically, in July 1991, service connection was granted 
for low back disability, rated under 38 C.F.R. § 4.71, DC 
5295, applicable to lumbosacral strain.

Initially, the Board points out that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised. See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO considered the claim under the former 
criteria in the October 2002 SOC.  The Board, in its May 2004 
remand, instructed that the veteran be afforded a new VA 
orthopedic examination to obtain information as to the 
severity of his low back disability in light of the revised 
criteria.  In a May 2005 letter, a VA Medical Center (VAMC) 
informed the veteran of the date and time of a VA examination 
scheduled on the veteran's behalf.  The letter also indicated 
that failure to report for the examination would result in 
return of the case to the RO without the examination taking 
place.  The May 2005 letter was not returned as 
undeliverable; however, the veteran neither appeared for the 
scheduled examination nor contacted the VAMC to indicate that 
he was unable to do so.  The VAMC sent the veteran a June 
2005 letter noting that he did not keep the scheduled 
appointment and indicating that if the veteran was unable to 
do so in the future, he should call the VAMC to cancel or 
reschedule.  This letter was not returned as undeliverable.  

Although, as noted in the prior remand, failure to report for 
scheduled  examination, without good cause, shall result in 
denial of the claim for increase ( pursuant to 38 C.F.R. 
§ 3.655(b) (2007), because, in this case, the evidence was 
only insufficient to decide the claim for increase pursuant 
to the revised criteria, and recent VAOPT notes have been 
added to the record, the Board has, as the RO has done, 
considered the claim under the former and revised criteria on 
the basis of the evidence of record.  As discussed below, 
this evidence does not indicate that a  excess of 20 percent 
for the veteran's low back disability is warranted under any 
applicable criteria..

1.  Period Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect 
prior to September 26, 2003, lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position warrants a 20 
percent rating.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, former DC 5292 provides that a 20 percent 
rating was assignable for moderate limitation of lumbar spine 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2007).  Also, as a point of reference, the Board notes that, 
under the revised criteria discussed below, normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
each direction, and rotation to 30 degrees in each direction.  
See 38 C.F.R. § 4.71a, Plate V (2007).

Considering the pertinent evidence in light of the above,  
the Board finds that the criteria for a rating in excess of 
20 percent for service-connected low back disability, for the 
period  prior to September 26, 2003, are not met.

On September 2001 VA spine examination, there was normal 
spinal contour, muscle spam on palpation, and pain on 
straight leg raising at 30 degrees bilaterally.  Range of 
motion was recorded as flexion to 85 degrees, extension to 25 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 25 degrees, all with discomfort and pain at the 
end point.  Neuorological examination was normal and X-rays 
were essentially normal.  

On March 2002 VA back examination, there was tenderness but 
no muscle spam on palpation, range of motion was flexion to 
80 degrees, extension 20 degrees, rotation 30 degrees 
bilaterally, and lateral bending 20 degrees bilaterally.  
Reflexes and motor testing were normal with decreased pin 
prick sensation on the lateral border of the left foot.  
Straight leg raising resulted in no pain when sitting, but 
pain at 25 degrees when supine.  The September 2001 X-rays 
were again reviewed and found to be normal, to include the 
intervertebral disc spaces.

Thus, the evidence reflects that, prior to September 26, 
2003, there was pain on motion and muscle spasm on palpation, 
warranting the current 20 percent rating, but no signs of 
severe lumbosacral strain warranting a higher rating under 
former DC 5295, to include listing of the whole spine, 
positive Goldthwaite's sign, limitation of forward bending or 
lateral motion, or joint space narrowing or irregularity.  In 
addition, range of motion figures indicated at most moderate 
limitation of motion, and not severe limitation warranting a 
higher rating under former DC 5292. 

2.  Period Since September 26, 2003

Under the revised spine rating criteria effective September 
26, 2003, lumbosacral strain is rated under DC 5237.  
However, all disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a rating in excess of 20 percent for low back disability, 
since September 26, 2003, are not met.

There are no specific range of motion figures for the 
thoracolumbar spine in the post-September 26, 2003 evidence, 
due , in large part, to the veteran's failure to appear for 
VA examination scheduled in connection with the prior remand.  
However, the evidence that is of record evidence does not 
indicate that there has been significant limitation of 
flexion or ankylosis of the thoracolumbar spine warranting a 
higher 40 percent rating under the General Rating Formula.  
In addition, while chronic back pain was noted in the VAOPT 
records, a January 2005 VAOPT note indicated that the 
veteran's lower back pain was well-controlled with Tylenol.  
Moreover, neither the September 2001 X-rays or any of the 
subsequent VAOPT notes reflect that there has bee 
intervertebral disc syndrome; therefore, the new Formula for 
Rating Intervertebral Disc Syndrome is not for application.  
Thus, the evidence does not reflect that a higher rating is 
warranted since September 26, 2003.

3.  Both Periods

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

However, even considering pain and other factors, the 
evidence simply does not support assignment of a higher 
rating under the former or revised criteria in this case.  
Pain and discomfort were only noted at the end point of the 
near normal range of motion findings on September 2001 VA 
examination, and neither these nor the other DeLuca factors 
were indicated elsewhere.  In short, there is no medical 
evidence that the veteran's pain is so disabling actually or 
effectively result in more than moderate limitation of motion 
or limitation of flexion of the thoracolumbar spine to 30 
degrees-the requirements for the next higher 40 percent 
rating under former DC 5292 and the General Rating Formula, 
respectively.

B.  Bronchial Asthma

The veteran's bronchia asthma is rated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602.  Under DC 6602, a 10 
percent rating is warranted where the veteran has an FEV-1 of 
71 to 80 percent of predicted value, or; an FEV-1/FVC of 71 
to 80 percent of predicted value, or; intermittent inhalation 
or oral bronchodilator therapy.  A 30 percent rating is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent rating is assigned where FEV-1 is 
in the range from 40 to 55 percent of predicted value, or; 
the ration of FEV-1 to forced vital capacity (FVC) is in the 
range from 40 through 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or: 
intermittent (at least three per year) causes a systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for pronounced asthma where FEV-1 is less than 40 
percent of predicted value, or; the ration of FEV-1 to FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; which requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications.

Considering the evidence of record in light of the above, the 
Board finds that the criteria for a rating in excess of 10 
percent for bronchial asthma are not met.

During a September 2001 VA respiratory examination, the 
veteran indicated that he used an inhaler two to four puffs 
per day as needed (p.r.n.), and had not used his inhaler that 
morning.  The lungs were clear to auscultation and there were 
no wheezes or rales.  The veteran indicated that he had 
increased wheezing and shortness of breath during the summer.  
The assessment indicated that there was a history of 
bronchial asthma that was treated with inhalers and stable, 
and was asymptomatic the day of the examination.  Pulmonary 
function testing was normal, with normal FVC, FEV1, FEV/FVC, 
and diffusing capacity, and an oxygen saturation of 97 
percent.

In addition, a January 2001 VAOPT note indicates that an 
asthma inhaler was used as needed (prn), and a January 2005 
mental health discharge/transfer note indicates, "Asthma was 
well controlled during this admission." 

Thus, the veteran's bronchial asthma has been characterized 
as asymptomatic and well-controlled with medication, 
pulmonary testing has been normal, and there has been only 
intermittent (and not daily), inhalational bronchodilator 
therapy.  A higher, 30 percent rating for bronchial asthma is 
therefore not warranted under DC 6602.

C.  Both Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, for any period 
under consideration, either disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the August 2007 
SSOC).  Although, during the March 2002 VA examination, the 
veteran indicated  that he was unemployable because of his 
PTSD, asthma, and low back pain, the extensive VAOPT notes 
(and 100 percent rating granted for PTSD) reflect that it is 
that disability, and not asthma or back pain, that has 
rendered the veteran unemployable.  Thus, neither disability 
at issue in this appeal has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that each 
claim for increase must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 10 percent for bronchial asthma is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


